MEMORANDUM OF DECISION.
The City of Augusta appeals a judgment of the Superior Court, Kennebec County, which reversed a decision of the fair hearing authority and determined that Francis McLean remained eligible for general assistance despite his failure to attend high school level classes as the city required under its Work Requirement Ordinance. The parties agree that as of September 23,1983, the controlling statute, 22 M.R.S.A. § 4504(5), is repealed and replaced by P.L. 1983, ch. 577. The parties further agree that no assistance to McLean and no recovery of general assistance costs are dependent upon the outcome of this appeal. We decline, therefore, to entertain the city’s request for guidance in the application of the new statute. Rather, we dismiss the City’s appeal on the ground of mootness.
The entry is:
Appeal dismissed as moot.
All concurring.